Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 respectively of copending Application No. 15801366. All of the subject matter of these claims is within the metes and bounds of the claims cited in the co-pending Application.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170113489 to Iwamura et al. (“Iwamura”) in view of WO 2017072562 to Schroeter et al. (“Schroeter”).

Regarding claim 1, Iwamura discloses a tire assembly for transferring rotation about an axis from an outer flexible ring (11, 21) to an inner central rim (12, 22), the tire assembly comprising: a spoke structure (13, 23) extending radially between the central rim and the flexible ring (Fig. 3, 6B), the spoke structure defining a plurality of radially extending closed cavities (as shown in the annotated Figure  helical angle relative to the axis (as evident from Fig. 6B); the spoke structure being attached to the outer flexible ring by between 10 and 40 connection points, each of the plurality of radially extending closed cavities being curvedly shaped to prevent pinch points on the spoke structure (as evident from Fig. 3, 7 wherein the so-called pinch points are avoided on the concave side of the curved portion indicated by the annotation mark below—see second annotated drawing below).

    PNG
    media_image1.png
    410
    459
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    295
    356
    media_image2.png
    Greyscale

does not disclose that the spoke structure has a continuous reinforcement layer extending radially outward to multiple locations adjacent he outer flexible ring. Schroeter discloses such (e.g. see Fig. 4-6 with at least reinforcement 130). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the spoke structure.

Regarding claim 8, Iwamura discloses a method for non-pneumatically supporting a mobile vehicle comprising the steps of: extending a spoke structure (13, 23) axially and radially between an inner 
central rim (12, 22) and an outer flexible ring (11, 21); rotating the spoke structure about an axis;  defining a plurality of axially and circumferentially extending cavities (as indicated in the above annotated Fig. of 6B) and alternating radially and circumferentially extending openings (as indicated in the above annotated Fig. of 6B) concentrically about the inner central rim (as evident from Fig. 3);  
extending each of the cavities and the openings axially and circumferentially at a common helical angle relative to the axis ([0038], lines 3-5); 
and vertically loading the flexible ring such that the flexible ring and a part of the spoke structure 
adjacent to the flexible ring both deflect vertically (as evident from Fig. 3 particularly by way of the dotted lines); the spoke structure being attached to the outer flexible ring by between 10 and 40 connection points, each of the plurality of radially extending closed cavities being curvedly shaped to prevent pinch points on the spoke structure (as evident from Fig. 3, 7 wherein the so-called pinch points are avoided on the concave side of the curved portion indicated by the annotation mark below—see second annotated drawing below).
 Iwamura does not disclose that the spoke structure has a continuous reinforcement layer extending radially outward to multiple locations adjacent he outer flexible ring. Schroeter discloses such (e.g. see Fig. 4-6 with at least reinforcement 130). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the spoke structure.

Regarding claim 16, Iwamura in view of Schroeter discloses the method as set forth in claim 8 further including the step of buckling part of the spoke structure at a predetermined vertical load on the spoke structure (as evident from Fig. 3 particularly by way of the dotted lines). 

Claim 2, 5, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura and Schroeter in view of U.S. Patent Application 20170113490 to Iwamura et al. (Iwamura II).

Regarding claim 2, Iwamura in view of Schroeter discloses the tire assembly as set forth in claim 1 but does not explicitly disclose that the helical angle is in the range between 0 and 45 degrees. Iwamura II discloses such [0026]. It would have been obvious to one of ordinary skill in the art to achieve such angle as a matter of routine optimization based on, among other variables, spoke length, width, and thickness. 

Regarding claim 5, Iwamura in view of Schroeter discloses the tire assembly as set forth in claim 1 but does not explicitly disclose that each cavity of the plurality of closed cavities has a common length equal to a uniform axial thickness of the spoke structure divided by the cosine of the helical angle. Iwamura II provides for varying the helical angle (e.g. see [0026]). It would have been obvious to one of ordinary skill to achieve a proportional relationship between the length of the cavities, axial extension of the spoke structure and the helical angle as a matter of routine optimization based on, among other variables, spoke length, width, and thickness. Examiner notes that this claim is effectively claiming, for example, the following formula: L = Th of spoke structure / (Th of spoke structure / axial thickness of tread ring) because the cosine of the helical angle is the hypotenuse which is the thickness of the spoke structure divided by adjacent which is the axial thickness of the tread ring. Examiner further notes that there is no criticality established in the disclosure for this subject matter. 

Regarding claim 10, Iwamura in view of Schroeter discloses the method as set forth in claim 8 but does not explicitly disclose that the helical angle is in the range between 0 and 45 degrees. Iwamura II discloses such [0026]. It would have been obvious to one of ordinary skill in the art to achieve such angle as a matter of routine optimization based on, among other variables, spoke length, width, and thickness. 
 
Regarding claim 13, Iwamura in view of Schroeter and Iwamura II discloses the method as set forth in claim 10 but does not explicitly disclose that each cavity of the plurality of closed cavities has a common length equal to a uniform axial thickness of the spoke structure divided by the cosine of the helical angle. Iwamura II provides for varying the helical angle (e.g. see [0026]). It would have been obvious to one of ordinary skill to achieve a proportional relationship between the length of the cavities, axial extension of the spoke structure and the helical angle as a matter of routine optimization based on, among other variables, spoke length, width, and thickness. Examiner notes that this claim is effectively claiming, for example, the following formula: L = Th of spoke structure / (Th of spoke structure / axial thickness of tread ring) because the cosine of the helical angle is the hypotenuse which is the thickness of the spoke structure divided by adjacent which is the axial thickness of the tread ring. Examiner further notes that there is no criticality established in the disclosure for this subject matter. 

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura and Schroeter in view of U.S. Patent 9,248,697 to Iwamura (“Iwamura III”).

Regarding claim 7, Iwamura in view of Schroeter discloses the tire assembly as set forth in claim 1 wherein the spoke structure comprises a polymer but does not explicitly disclose that such is a uniform rubber material. Iwamura III disclose such (col. 3, line 24). It would have been obvious to one of 
 
Regarding claim 15, Iwamura in view of Schroeter discloses the method as set forth in claim 8 wherein the spoke structure comprises a polymer but does not explicitly disclose that such is a uniform rubber material. Iwamura III disclose such (col. 3, line 24). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of selecting a material with favorable shock absorption characteristics. 
Response to Arguments
Applicant's remarks filed 1/19/21 have been fully considered but they are not persuasive. In view of the amendments, Schroeter is now relied upon which includes the feature now set forth in the independent claims of a continuous reinforcement structure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617